Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by the addition of the following: Questions under the Federal Constitution were presented and necessarily passed upon by the Court of Appeals, viz., whether section 269 of the Surrogate’s Court Act as here applied violated (1) article VI, clause 2, (2) article I, section 8, clause 3, (3) article II, section 2, clause 2, of the Federal Constitution, or (4) deprived appellant of property without due process in derogation of the Fourteenth Amend*692ment of the Constitution. The Court of Appeals decided that that statute, as here invoked, did not violate any of the above provisions of the Constitution. [See 305 N. Y. 148.]